Dixon, C. J.
It is the value of the property.as found by the justice or jury, which shall be taken as the amount of the judgment, exclusive of costs, in determining whether there shall be a trial de novo, upon appeal to .the circuit court in cases of this kind. Laws of 1859, ch. 112, sec. 7. If the justice or jury failed to find the value of the property, then the value as stated in the affidavit for the writ governs. Shaw v. Webster, 18 Wis., 498; Carney v. Doyle, 14 id., 270. In this case there was no finding by the jury as to the value, and the value stated in the affidavit was eight dollars. The order of the court, therefore, transferring the cause to the issue docket to be tried by a jury, and the trial by the jury, were unauthorized.
By the Court. — Judgment reversed, and the cause remanded for further proceedings according to law.